Citation Nr: 1456065	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 15, 2011.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1983 to April 1986, April 1994 to September 1996, and February 2003 to September 2003.  He had active service in the United States Coast Guard from April 1987 to December 1988, and in the United States Navy from February 2000 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 29, 2005 to August 14, 2011, the Veteran exhibited total occupational and social functioning associated with his service-connected PTSD.  

2.  Evidence received since the last final decision of record in November 2006, which denied entitlement to service connection hearing loss and tinnitus, relate specifically to unestablished facts necessary to substantiate the underlying claims for service connection.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation, from December 29, 2005 to August 14, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9411 (2010).

2.  New and material having been received, the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material having been received, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to VA's duty to notify and assist the Veteran with the development of his claims, the below decision represents a grant of his applications to reopen and a grant of the claim for entitlement to a total disability rating for service-connected PTSD from December 29, 2005 to August 14, 2011.  The reopened claims require additional development and are addressed in the associated remand.  Thus, there is no need to discuss compliance with the Veterans Claims Assistance Act (VCAA) in the portion of the appeal decided below.  

Legal Criteria-Increased Ratings 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged ratings" are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Discussion of the staged rating assigned by the RO is included in the analysis portion of this decision, and as it awarded a total rating effective from August 15, 2011 to the present, the below decision addresses the portion of the appeal prior to that date.  

With regard to evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Legal Criteria-Total Rating for PTSD

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Analysis-Increased Rating For PTSD prior to August 15, 2011

At the time of the filing of his claim for an increase, the Veteran was in receipt of a 50 percent evaluation for service-connected PTSD.  Based on the report of a VA examination dated in August 2011, his disability was increased to the maximum total disability rating of 100 percent; however, as the RO used the date of VA examination in August 2011 as the effective date of award for the 100 percent rating, they created a "staged rating" with respect to the appeal.  Accordingly, the Board must adjudicate whether the Veteran met the criteria for a rating in excess of 50 percent at a discernable point at any time in the appeal period prior to August 15, 2011.  

In this regard, the Board notes that the Veteran's claim for an increase was received by the Board on December 29, 2006.  Given that this is a claim for an increase in rating (as opposed to an initial rating stemming from the grant of service connection), should it become factually ascertainable that there was an increase in severity warranting assignment of a rating in excess of 50 percent at any point in the year prior to receiving the claim, an effective date of award can be set to that date.  See 38 C.F.R. §§ 3.440.  For reasons discussed in detail below, the Board is satisfied that a year prior to the Veteran's claim, on December 29, 2005, he displayed symptomatology consistent with a 100 percent rating for service-connected PTSD.  

Specifically, the Board notes that the Veteran was examined by VA in October 2006, and at that time, a GAF score of 40 was assigned.  It was expressed that the Veteran can go, at maximum, eight hours without experiencing symptoms associated with his PTSD with depressive features, and that he requires consistent medication to attempt to control the disease.  The Veteran had a brief period of work between March and October 2005; however, he needed to leave that job as due to being bothered by loud alarms ringing and aggravating his startle response.  The Veteran had thought of going to school following his leaving of employment; however, he displayed concentration problems which were a significant barrier in accomplishing that goal.  Regarding personal relationships, it was reported that there was a "good deal of instability" and that a separation from his spouse had occurred.  It was noted that "at times" the Veteran would entertain suicidal thoughts.  

With regard to occupational functioning specifically, the examiner stated that the Veteran may be able to work in a "very low stress, repetitive type of job where there is little in the way of unexpected demands, environmental noise which may prompt flashbacks, and in which sustained concentration and attention are not vital."  

Clinical records following this assessment documented GAF scores also in the 40s, and the Veteran additionally was noted to have paranoid traits during a clinical visit in March 2007.  In April 2008, the Veteran was again given a VA examination, and it was noted that he had to be hospitalized once due to his condition, and that while he "got along with his kids," there was considerable marital stress and the Veteran did actively seek to avoid being around his wife, children, and parents.  The Veteran reported not working since 2005.  It was noted that there was a history of auditory delusions, in that the Veteran heard ambulance sirens when there were none actually present.  This was not specifically manifested on the day of the examination.  The Veteran did express suicidal ideation, stating that he thought about "cutting" himself or "jumping off a bridge."  The suicidal thoughts manifested frequently, and were associated with feelings of isolation, depression, fear, and anxiety.  Persistent avoidance behavior was noted, with manifested issues in concentration, anger management, sleeping, and hypervigilance.  A GAF score of 50 was assessed.  

The Board is satisfied that this evidence reveals total social and occupational impairment dating, at the very least, to December 29, 2005.  Indeed, while the 2006 VA examiner noted that the Veteran may be able to work with his PTSD, the conditions he associated with such potential employment were so restrictive as to not reasonably represent any actual working environment.  Indeed, concentration and attentiveness are requirements of any working environment, and environmental noise can certainly be present in even a traditionally quieter workplace such as an office setting (e.g. phones ringing, co-workers talking, street noise audible from the window, etc.).  As these restrictions were considered as prohibitive of the Veteran working, and as the Veteran had to leave his last employment in 2005 as due to such factors (noise associated with alarms, etc.), it is reasonable to conclude that the PTSD prevents working in a vast majority of environments.  In addition, the Veteran has manifested delusional behavior with regard to auditory hallucinations, and has frequently manifested suicidal ideation.  It was noted that prior to 2011, the Veteran was very isolated, anxious, and fearful, and clinical reports submitted in connection with the filing of the claim document hostile behavior with VA clinicians.  Given this, the Board can conclude that there is severe restriction in social functioning to the point where, in additional to occupational impairment, there is total social impairment associated with PTSD.  

As the Veteran was documented to have these symptoms as early as October 2005 (when he was forced to leave his last employment), it is evident that such PTSD symptomatology was present persistently (with some variable fluctuations in severity as due to responsiveness to treatment modalities) from December 29, 2005 to August 14, 2011.  As such, the Board will assign a 100 percent evaluation from that date.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  This represents a full grant of the benefit sought, as the Veteran cannot be awarded a higher rating at any earlier date.  

Analysis-New and Material Evidence-Hearing Loss and Tinnitus

In an April 2004 rating decision, the Veteran was denied service connection for a bilateral hearing loss disability and for tinnitus.  The basis of the denial was that the Veteran did not, at that time, present with hearing disablement sufficient to qualify as a disability within the meaning of 38 C.F.R. § 3.385.  With respect to tinnitus, a barely-rationalized opinion was offered in a contemporaneous VA examination which suggested, in essence, that as no hearing loss disability was present, that it was not at least as likely as not that current tinnitus was causally related to active service.  The Veteran did not appeal, and it became final within a year of notification of this adverse action.  

The Veteran again forwarded a claim for entitlement to service connection for hearing loss and tinnitus, which was denied in November 2006 on the grounds that new and material evidence was not submitted.  Ostensibly, the Veteran filed what the RO considered his current claim in November 2007, in which evidence form a Naval Hospital showing complaints of hearing depreciation were filed in addition to a request for a "reopening" of the claim for entitlement to service connection for hearing loss and tinnitus.  As, however, this was received within a year of the November 2006 adverse rating action, it is more rightfully considered a notice of disagreement with that action.  Accordingly, even as a March 2008 rating decision continued denying entitlement to a reopening for both claims, it is the November 2006 rating decision which is currently in appellate status.  

Essentially, the Veteran submitted a 2007 clinical report documenting that hearing acuity was felt to be worsening.  38 C.F.R. § 3.385 defines what constitutes a hearing loss disability for VA purposes, and it was not suggested by this clinical record that the Veteran necessarily had such a disability.  However, given the progressive nature of hearing loss and the fact that symptoms were noted to be more problematic by the Veteran, this evidence is, at the very least, suggestive of a worsening of hearing acuity to the point where it may be so severe as to meet the definition of hearing loss disability for VA purposes.  

The Veteran, in April 2012, was afforded a comprehensive VA audiology examination.  Here, it was described that tinnitus was present in the Veteran, and while no etiology opinion was made with respect to if it was associated with noise exposure, the examiner opined that "acoustic reflex thresholds are absent or abnormally elevated in both ears."  As such, the need to explore a "medical etiology" of the tinnitus was suggested, but not offered.  Also, while this examination report did not contain findings indicative of a hearing loss disability for VA purposes, the demonstrated puretone thresholds were worse than in 2004, indicating a progressive worsening of auditory functioning.  Given that these examination reports are nearing to three years in age, it is suggestive that, potentially, the Veteran's hearing loss symptoms are continuing to worsen, and that the possibility of a current hearing loss disability within the meaning of 38 C.F.R. § 3.385 currently exists.  

As the previous 2004 VA examination report purported to link tinnitus with a hearing loss disability for VA purposes (which, in 2004 and 2012, were not present), the evidence is also, potentially, suggestive of the fact that tinnitus may be associated with active military service.  That the 2004 VA opinion was vague and not adequately rationalized is itself of no concern, as it was implied by that audiologist that tinnitus associated with acoustic trauma was dependent on the presence of an identifiable hearing loss disability.  Given this and the 2012 opinion regarding abnormal acoustic reflex thresholds (as well as a showing of progressive hearing loss symptoms), the possibility of a causal relationship to service for tinnitus is also now raised.  

Thus, the 2007 clinical evidence and the 2012 VA examination report which showed worsening hearing acuity are new, in that they were not of record at the time of the previous denial, and they are material, in that they relate to unestablished facts necessary to substantiate the underlying claims for service connection.  Accordingly, the claims are reopened.  See 38 C.F.R. § 3.156.  













(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to a 100 percent disability evaluation for PTSD, from December 29, 2005 to August 14, 2011, is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

New and material evidence having been received, the claim for entitlement to service connection for a bilateral hearing loss disability is reopened; to that extent only, the claim is granted.  

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened; to that extent only, the claim is granted.  


REMAND

Given that the above decision reopens claims to entitlement to service connection for tinnitus and a bilateral hearing loss disability, and also in consideration of the fact that an audiological opinion has not been afforded in several years (since 2012), the claims are to be remanded so that a new, comprehensive VA audiology examination can address whether any current bilateral hearing loss disability and/or tinnitus had causal origins with acoustic trauma associated with military service.  

In this regard, it is noted that the Veteran had 18 years of active service in several branches of the Armed Forces.  The Veteran had shipboard service and drove a truck during the initial phases of the Iraq War (with such service being productive of combat-related service-connected PTSD).  Such duty would, by necessity, involve exposure to loud noises, and there is no doubt that acoustic trauma was experienced as reported.  Further, while the Veteran may not have manifested a disability for VA purposes proximate to his time to discharge, he did file a claim for service connection for hearing loss and tinnitus relatively proximate to his last period of active duty, and thus, it is suggested that there were, at the very least, symptoms associated with audiological disablement near to his release from active duty.  While the Veteran is competent to report on that which comes to him through his senses (e.g. his experiencing of tinnitus and depreciated hearing), he cannot competently address as to if such disablement had causal origins with noise exposure in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Thus, the claim is remanded for an expert audiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA audiology examination for the purposes of determining the etiology of current tinnitus and a claimed bilateral hearing loss disability.  Following the conduction of all audiological testing, it is asked as to if any current tinnitus or bilateral hearing loss disability, if present, at least as likely as not (50 percent probability or greater) had causal origins with any incident or event of active military service, to include acoustic trauma associated with 18 years of military service in the Army, Navy, and Coast Guard, with documented shipboard service and duty as a truck driver under combat conditions in the Iraq War.  Rationales should accompany any conclusions reached in the narrative portion of the examination report.  

2.  Following the above development, re-adjudicate the Veteran's claims.  Should the determinations not be favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


